

 S2086 ENR: Reliable Home Heating Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 2086IN THE SENATE OF THE UNITED STATESAN ACTTo address current emergency shortages of propane and other home heating fuels and to provide
			 greater flexibility and information for Governors to address such
			 emergencies in the future.1.Short titleThis Act may be cited as the Reliable Home Heating Act.2.Authority to extend emergency declarations for purposes of temporarily exempting motor carriers
			 providing emergency relief from certain safety regulations(a)Defined termIn this Act, the term residential heating fuel includes—(1)heating oil;(2)natural gas; and(3)propane.(b)AuthorizationIf the Governor of a State declares a state of emergency caused by a shortage of residential
			 heating fuel and, at the conclusion of the initial
			 30-day emergency period (or a second 30-day emergency period authorized
			 under this subsection), the Governor determines that the emergency
			 shortage has not ended, any extension
			 of such state of emergency by the Governor, up to 2 additional 30-day
			 periods,
			 shall be recognized by the Federal Motor Carrier Safety Administration as
			 a period during which parts 390 through 399 of chapter III of title 49,
			 Code of Federal Regulations, shall not apply to any motor carrier or
			 driver operating a commercial motor vehicle to provide residential heating
			 fuel in
			 the geographic area so designated as under a state of emergency.(c)RulemakingThe Secretary of Transportation shall amend section 390.23(a)(1)(ii) of title 49, Code of Federal
			 Regulations, to conform to the provision set forth in subsection (b).(d)Savings provisionNothing in this section may be construed to modify the authority granted to  the Federal Motor
			 Carrier Safety Administration’s Field Administrator under section
			 390.23(a) of title 49, Code of Federal Regulations, to offer temporary
			 exemptions from parts 390 through 399 of such title.3.Energy Information Administration notification requirementThe Administrator of the Energy Information Administration, using data compiled from the
			 Administration’s Weekly Petroleum Status Reports, shall notify the
			 Governor of each State in a Petroleum Administration for Defense District
			 if the inventory of residential heating fuel within such district has been
			 below the most recent 5-year average for more than 3 consecutive weeks.4.ReviewNot later than 12 months after the date of enactment of 
this Act, the Secretary of Transportation shall conduct a study of, and transmit to the 
Committee on Commerce, Science, and Transportation of the Senate and 
the Committee on Transportation and Infrastructure of the House of 
Representatives, a report on the impacts of safety from the extensions issued by Governors
			 according to this Act. In conducting the study, the Secretary shall
			 review, at a 
minimum—(1)the safety implications of extending exemptions; and(2)a review of the exemption process to ensure clarity and efficiency during emergencies.Speaker of the House of RepresentativesVice President of the United States and President of the Senate